         Case 1:19-cr-00363-LGS Document 40 Filed 02/21/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       February 21, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Colin Akparanta,
               19 Cr. 363 (LGS)

Dear Judge Schofield:

        The Government respectfully submits this letter in advance of the defendant’s anticipated
guilty plea, which is expected to occur pursuant to an agreement with the Government and before
the Hon. Kevin Nathaniel Fox on or about March 4, 2020. The Government is aware of Rule
H(1)(c) of the Court’s Individual Rules and Procedures which provides that “[a]bsent exceptional
circumstances, Giglio material must be disclosed four weeks prior to the date of the start of trial
or guilty plea.” While the Government has already made productions of material to the defendant
pursuant to Brady and its progeny and Rule 16 1 and is in full compliance with its disclosure
obligations at this stage in the litigation, for the reasons set forth below, including the exceptional
circumstances of this case, the Government respectfully submits that further production of Giglio
material in advance of the defendant’s plea would be inappropriate and inconsistent with governing
law and the terms of the defendant’s plea agreement.

        Defendant Colin Akparanta, a former correction officer at the Metropolitan Correctional
Center (“MCC”) here in Manhattan, was charged in May 2019 in the above Indictment with
multiple counts of sexual abuse of a ward, in violation of Title 18, United States Code, Section
2243(b); abusive sexual contact, in violation of Title 18, United States Code, Section 2244(a)(4);
and deprivation of civil rights under color of law, in violation of Title 18, United States Code,
Section 242, arising from his sexual abuse of female inmates while he served as a correction
officer. The Indictment includes specific allegations regarding four victims, and the Government


1
  The Government’s Rule 16 productions principally included, among other things, a search
warrant and accompanying search warrant application to search the defendant’s person, cellular
phone, and MCC locker; a second search warrant to search the defendant’s phone; Bureau of
Prisons records relating to the defendant and the victims; photographs of relevant locations within
the MCC; and reports identifying materials located on the defendant’s phone that were responsive
to the search warrant.
          Case 1:19-cr-00363-LGS Document 40 Filed 02/21/20 Page 2 of 3
Hon. Lorna G. Schofield                                                                         Page 2
February 21, 2020

has since learned of at least three additional women who were victimized by the defendant while
at the MCC.

         Were this case to proceed to trial, the Government would certainly produce, at an
appropriate time, full Giglio material for the Government’s anticipated witnesses. But the
Government respectfully submits that its productions to date are sufficient to satisfy its obligations
in advance of the defendant’s plea. Specifically, in United States v. Ruiz, 536 U.S. 622, 633 (2002),
the Supreme Court explicitly held that the “Constitution does not require the Government to
disclose material impeachment evidence prior to entering a plea agreement with a criminal
defendant.” The Court reasoned, inter alia, that impeachment information implicates the fairness
of a trial, rather than the voluntariness of a plea. Id. at 628-30. Similarly Congress, in codifying
the requirement that the Government produce a witness’s prior statements, which of course form
a core part of the Government’s Giglio obligations, required the production of such materials only
after the witness’s trial testimony. See 18 U.S.C. § 3500.

        For substantially these reasons, courts in this Circuit have repeatedly held that the
Government satisfies its Giglio obligations by disclosing such material to the defense sufficiently
in advance of the witness’s testimony to permit its effective use at trial, and deny requests to
compel earlier production. See, e.g., United States v. Morgan, 690 F. Supp. 2d 274, 286, 292
(S.D.N.Y. 2010) (denying motion for early disclosure of Giglio material, noting that “courts in this
Circuit have repeatedly refused to compel disclosure of impeachment or Giglio material well in
advance of trial); United States v. Gallo, No. 98 Cr. 338 (JGK), 1999 WL 9848, at *7-8 (S.D.N.Y.
Jan. 11, 1999) (denying request for early production of Giglio material and holding that producing
such material sufficiently in advance of each witness’s testimony to allow adequate time to prepare
for cross-examination would satisfy the Government’s Giglio obligations); United States v. Mejia,
No. 98 Cr. 4 (JGK), 1998 WL 456257, at *1 (S.D.N.Y. Aug. 5, 1998) (denying defense motion for
early production of Giglio material on the ground that “[i]t is well-established that a defendant is
not entitled to [Giglio] information in advance of trial).2

         Moreover, as noted above, the defendant is expected to enter a plea pursuant to an
agreement with the Government. In that agreement, which the defendant has already signed, the
defendant “acknowledges that he has accepted this Agreement and decided to plead guilty because
he is in fact guilty” and further agrees to “waive[] any and all right to withdraw his plea or to attack
his conviction, either on direct appeal or collaterally, on the ground that the Government has failed
to produce any discovery material, Jencks Act material, exculpatory material pursuant to Brady v.
Maryland, 373 U.S. 83 (1963), other than information establishing the factual innocence of the
defendant, or impeachment material pursuant to Giglio v. United States, 405 U.S. 150 (1972), that
has not already been produced as of the date of the signing of this Agreement.” (emphasis added).



2
  Moreover, and based on the foregoing authority, the Government respectfully submits that a rule
of individual practice that requires production of Giglio material four weeks in advance of a
defendant’s plea may be inconsistent with Rule 57 which permits such individual rules only where
there “is no controlling law” and where the rule adopted is “consistent with federal law.” Fed. R.
Crim. P 57(b).
          Case 1:19-cr-00363-LGS Document 40 Filed 02/21/20 Page 3 of 3
Hon. Lorna G. Schofield                                                                       Page 3
February 21, 2020

         In light of the Government’s productions to date, controlling law, and the terms of the
defendant’s plea agreement, the Government respectfully submits that requiring production of
Giglio material prior to the defendant’s anticipated guilty plea would be particularly inappropriate
in this case. As the Court is aware, given the nature of the charges in this case, the victims include
individuals who remain incarcerated and thus regularly interact with other inmates and, in
particular, correction officers. As such, there are particular sensitivities associated with further
disclosures, which would include detailed accounts of sexual assaults and thus implicate the
privacy interests of the victims and may pose a risk to the victims’ safety and increase the chances
of intimidation and retaliation. Moreover, and particularly in light of the productions and
disclosures made to date as detailed above, the Government submits that no further disclosures are
required to permit the defendant to make a knowing and voluntary decision to enter a plea. Cf.
Ruiz, 536 U.S. at 629-30 (noting that “impeachment information is special in relation to the fairness
of a trial, not in respect to whether a plea is voluntary,” and that, while in general “the more
information the defendant has, the more aware he is of the likely consequences of a plea, . . . [i]t
is particularly difficult to characterize impeachment information as critical information of which
the defendant must always be aware prior to pleading guilty given the random way in which such
information may, or may not, help a particular defendant”).


                                                          Respectfully submitted,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney for the
                                                          Southern District of New York

                                                   By:           s/
                                                          Lara Pomerantz
                                                          Sarah Krissoff
                                                          Rachael Doud
                                                          Assistant United States Attorneys
                                                          (212) 637-2343/2232/3274

cc:    Nicholas Kaizer, Esq. (via email)
